           Case 5:15-cr-00211-EGS Document 251 Filed 03/29/21 Page 1 of 3




                 FEDERAL COMMUNITY DEFENDER OFFICE
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              FEDERAL COURT DIVISION - DEFENDER ASSOCIATION OF PHILADELPHIA

                                 SUITE 540 WEST -- THE CURTIS
                                     601 WALNUT STREET
                                   PHILADELPHIA, PA 19106

  LEIGH M. SKIPPER                    PHONE NUMBER    (215) 928-1100              HELEN A. MARINO
CHIEF FEDERAL DEFENDER                FAX NUMBER      (215) 928-1112         FIRST ASSISTANT FEDERAL
                                      FAX NUMBER      (215) 928-0822                DEFENDER
                                      FAX NUMBER      (215) 861-3159

                                                        March 29, 2021

 Via ECF

 The Honorable Edward G. Smith
 United States District Court Judge
 The Holmes Building, 4th Floor
 101 Larry Holmes Drive
 Easton, PA 18042

        RE:     United States v. Joan Abreu-Feliz
                Criminal Number 15-211-1

 Dear Judge Smith:

        We write to notify the Court that, upon information and belief, defendant Joan Abreu-Feliz
 has received the first dose of the two-dose Pfizer-BioNTech COVID-19 vaccine. The defense
 intends to address this point through Mr. Abreu’s testimony at tomorrow’s hearing.

          It is the defense’s position that, notwithstanding Mr. Abreu’s receipt of the first dose of the
 vaccine, compassionate release remains appropriate in his case. Numerous courts have concluded
 that receipt of one or both vaccine doses does not preclude compassionate release for medically
 vulnerable inmates like Mr. Abreu. E.g., United States v. Hernandez Sandoval, No. 14-5105, 2021
 WL 673566 (W.D. Wash. Feb. 22, 2021) (granting compassionate release to medically vulnerable
 inmate who had recovered from COVID-19 and received first dose of Moderna vaccine, and
 finding that he had “established that he remains vulnerable to severe illness from COVID-19”);
 see also United States v. Bradshaw, No. 96-10032, ECF No. 804 (D. Mass. Mar. 10, 2021)
 (granting compassionate release to inmate with COPD who had received both doses of the
 Moderna vaccine); United States v. Manglona, No. 14-5393, 2021 WL 808386 (W.D. Wash. Mar.
 3, 2021) (reducing fully-vaccinated defendant’s sentence to time served in light of his medical
 vulnerabilities, and noting that “[r]isk appears to remain, but it is reduced to an unknown degree.
 . . . vaccination during the pendency of the Motion for Compassionate Release . . . should not, and
 does not, in some way trump the Court's consideration of the motion”); United States v. Murakami,
 No. 17-10346, ECF No. 81 (D. Mass. Feb. 26, 2021) (granting compassionate release to inmate
         Case 5:15-cr-00211-EGS Document 251 Filed 03/29/21 Page 2 of 3




with hypertension and other risk factors who had received one dose of the Moderna vaccine); cf.
United States v. Parish, No. 07-578, ECF No. 158 (D.S.C. Mar. 17, 2021) (granting BOP-
supported compassionate release request filed by defendant who presented extraordinary and
compelling reasons for release, even though he had received first vaccine dose).

        The outcomes in these cases are appropriate, given the lack of scientific consensus
surrounding the protection against COVID-19 conferred by partial and full vaccination. “[P]eople
can still be vulnerable to infection after being vaccinated, particularly in the two weeks after
receiving the second dose.” Wang, et al., Two lawmakers Test Positive For Coronavirus, One
After Receiving Both Doses of Vaccine, Wash. Post (Jan. 30, 2021). The CDC warns that the body
does not “build protection (immunity) against the virus that causes COVID-19” until “two weeks
after you are fully vaccinated.” CDC, Key Things to Know About COVID-19 Vaccines,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html (last updated Mar.
13, 2021) (emphasis added). Experts advise that people like Mr. Abreu who have received one
dose of a two-dose vaccine should not let their guard down with regard to precautions against the
coronavirus. See Zaria Gorvett, How effective is a single vaccine does against Covid-19?, BBC
(Jan. 14, 2021) (explaining that for the Pfizer vaccine, “one dose is still significantly less protective
than two”). Data collected by Pfizer suggest that one dose of the vaccine is only 52% effective
(and does not reach that level of efficacy until twelve days after it is administered), compared with
95% efficacy two weeks after the second dose. Id. And of course, reaching this peak level of
efficacy presumes that a person has timely access to a second dose. Given the challenges that the
BOP has encountered in accessing doses of the vaccine and administering them to the inmates who
need them most, there is no guarantee that Mr. Abreu will be able to access his second dose at the
necessary time.

         Moreover, even assuming that Mr. Abreu receives a timely second dose of the vaccine and
avoids contracting COVID during the two weeks thereafter, there is still no guarantee that he will
be protected. Both Pfizer and Moderna have warned of the implications posed by newly-emergent
variants of the coronavirus, acknowledging that these variants present a new set of moving targets;
as “the coronavirus assumes contagious new forms around the world, [the] two drug makers
reported . . . that their vaccines, while still effective, offer less protection against one variant . . .”
Denise Grady, As Virus Grows Stealthier, Vaccine Makers Reconsider Battle Plans, N.Y. Times
(Jan. 25, 2021). The CDC warns that “[w]e are still learning how effective the vaccines are against
new variants of the virus that causes COVID-19. Early data shows the vaccines may work against
some variants but could be less effective against others.” CDC, Key Things to Know About
COVID-19 Vaccines, supra (emphasis added). According to the agency, scientists still do not
know how variants “may affect existing therapies, vaccines, and tests,” and that they are working
to understand “whether the variants . . . [c]hange the effectiveness of COVID-19 vaccines.” CDC,
About Variants of the Virus that Causes COVID-19, https://www.cdc.gov/coronavirus/2019-
ncov/transmission/variant.html (last updated Feb. 12, 2021); see also Richard Harris, A Rocky
Road on the Way to Herd Immunity for COVID-19, NPR (Feb. 3, 2021) (“New variants of the virus
. . . could create a new wave of infections, even in people who have been vaccinated or previously
exposed. . . . [I]f the virus successfully evades vaccines, it could put herd immunity out of reach.”)

        Mr. Abreu is medically vulnerable, and while his receipt of one dose of the vaccine is a
positive and welcome development, it does not adequately protect him. Mr. Abreu could still

                                                    2
         Case 5:15-cr-00211-EGS Document 251 Filed 03/29/21 Page 3 of 3




easily contract COVID-19—and suffer life-threatening consequences—in the four to five weeks
before his body develops full protection, and that is assuming he receives a timely second dose.
Even then, there is still a substantial risk that he could be vulnerable to rapidly emerging variants
of the virus. The sentencing factors favor relief in this case, and accordingly, the defense submits
that a sentence reduction remains warranted.

                                                      Respectfully submitted,


                                                      /s/ James J. McHugh, Jr.
                                                      James J. McHugh, Jr.
                                                      Assistant Federal Defender

JJM/akc
cc:   David J. Ignall, Assistant United States Attorney
      Patrick J. Murray, Assistant United States Attorney




                                                 3
